UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13G Under the Securities Exchange Act of 1934 ENERGIZER RESOURCES INC. (Name of Issuer) COMMON SHARES (Title of Class of Securities) 91702P104 (CUSIP Number) February 28, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ X ] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page1 of 5pages CUSIP No. 91702P104 1. Names of Reporting Persons I.R.S. Identification Nos. of above persons (entities only). Dundee Corporation (“Dundee Corp.”) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) N/A (b) 3. SEC Use Only 4. Citizenship or Place of Organization: Toronto, Ontario, Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 2,000,000 common shares and 10,000,000 warrants 6. Shared Voting Power Nil 7. Sole Dispositive Power 2,000,000 common shares and 10,000,000 warrants 8. Shared Dispositive Power Nil 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,000,000 common shares and 10,000,000 warrants are held by Dundee Corp. and 1,000,000 common shares are held in client accounts managed by a subsidiary of Dundee Corp. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)N/A Percent of Class Represented by Amount in Row (9) 9.91% on a partially diluted basis Type of Reporting Person (See Instructions) CO Page2 of5 pages Item 1. (a) Name of Issuer Energizer Resources Inc. (b) Address of Issuer's Principal Executive Offices 141 Adelaide Street West, Suite 520, Toronto, Ontario, Canada, M5H 3L5 Item 2. (a) Name of Person Filing Dundee Corporation (b) Address of Principal Business Office or, if none, Residence 1 Adelaide Street East, 28th Floor, Toronto, Ontario, Canada M5C 2V9 (c) Citizenship Canadian (d) Title of Class of Securities Common Shares and Warrants (e) CUSIP Number Item 3.If this statement is filed pursuant to Rule13d-1(b)or 13d-2(b) or (c), checkwhether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Page3 of 5pages Item 4.Ownership. (a) Amount beneficially owned: 1,000,000 common shares and 10,000,000 warrants are held by Dundee Corp. and 1,000,000 common shares are held in client accounts managed by a subsidiary of Dundee Corp. (b) Percent of class:9.91% on a partially diluted basis (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote2,000,000 common shares and 10,000,000 warrants (ii) Shared power to vote or to direct the voteNil (iii) Sole power to dispose or to direct the disposition of2,000,000 common shares and 10,000,000 warrants (iv) Shared power to dispose or to direct the disposition ofNil Item 5.Ownership of Five Percent or Less of a Class Not applicable. Item 6.Ownership of More Than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the SecurityBeing Reported on By the Parent Holding Company Not applicable. Item 8.Identification and Classification of Members of the Group Not applicable. Item 9.Notice of Dissolution of Group Not applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page4 of5 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. March 8, 2011 Date /s/ Sivan Fox Signature Dundee Corporation Sivan Fox, Vice President, Legal Name/Title The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative. If the statement is signed on behalf of a person by his authorized representative other than an executive officer or general partner of the filing person, evidence of the representative's authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference. The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Page5 of 5 pages
